Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Examination
	Claims 1-6, 8-14, 16 and 18 are pending and currently under examination.
	Applicants claims a composition that comprises a synergistic effective amount of a sulfide and an alkoxylated alkyl amine polymer, such in amounts of at least 0.1% each, such as 0.1-6.0% and methods of utilizing this composition on plants to enhance bud break.  The two ingredients may be administered together in a single composition or separate compositions.  
	The claims are given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10 and16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “alkyl sulfide” in claims 10 and 16 is used by the claim to mean “alkyl sulfide or ally sulfide” while the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (J. Japan. Soc. Hort. Sci., 68.6 (1999): 1111-1117) in view of Erez et al. (V Temperate Zone Fruit in the Tropics and Subtropics, 441 (1996): 183-190) and Lombard et al. (XXV International Horticultural Congress, Part 4: Culture Techniques with Special Emphasis on Environmental Implications, 514 (1998): 99-112).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kubota et al. tests volatile compounds from freshly grated garlic cloves and commercial garlic oil and identifies diallyl mono-, di-, tri- and tetra- sulfides as the compounds of highest concentration in garlic cloves and oil (abstract).  Kubota et al. demonstrated that grapevine cuttings with at least one plant bulb that had diallyl disulfides applied to the upper cross-sectional cut surface of these cuttings (i.e. application to branches) as well as grapevine cuttings with at least one plant bulb that were exposed to diallyl disulfide in a desiccation chamber (i.e. application to branches and plant bulb) both demonstrated enhanced breaking of bud dormancy (abstract, Fig. 5, pg 1112-1115).  Kubota et al. demonstrated that treatment with diallyl disulfide resulted in 100% bud break approximately 25 days sooner than 75% budbreak in control (Figure 5).  Kubota showed that application of 10% diallyl disulfide resulted in significant bud break (Fig. 7).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Kubota et al. teach enhancing bud break in grapevines by applying or exposing diallyl disulfide to these grapevines, but fails to specifically teach adding an alkylamine polymer to the composition or to the grapevine separately via spraying.  The teachings of Erez et al. and Lombard et al. help to cure these deficits.
Erez et al. teach that inclusion of the alkoxylated fatty alkylamine polymer ARMOBREAK® with rest-breaking agents allowed for reduction of concentration of added chemical and can markedly enhance the effect of rest-breaking agents (Abstract).  To test the effectiveness of this alkoxylated fatty alkylamine polymer, the 
Lombard et al. evidences that alkylamine polymer trademarked ARMOBREAK® (i.e. ACAR92038) when combined with nitrate bud breaking compounds are also effective for inducing bud break in grapes (abstract, pg 102-103).  Application of this alkylamine polymer with the nitrate bud breaking compounds provided the greatest flexibility regarding application timing as well as excellent bud breaking ability (pg 103, Tables 2a,2b). 

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the alkylamine polymer recited in Lombard 
Regarding applying the two compounds in a single composition such as in the form of a spray, as Erez et al. specifically provide the alkylamine penetration polymer and bud breaking compound in a single composition and then spray such composition on the target plant to induce early bud break, providing these two compounds in the same composition as a spray would have been obvious.  Regarding the limitation of claim 6, that requires application of the two compounds in separate formulations, but which may be applied at the same time, an ordinary skilled artisan would have expected that application of two separate formulations at the same time would have resulted in the two ingredients depositing on the same surface at the same time to give substantially similar results as providing a mixture of the two ingredients at the outset.  Thus, such a step would have been obvious to one of ordinary skill in the art.
Regarding the concentration of the alkoxylated alkyl amine polymer and sulfide required by claims 1 and 6, and the concentration of alkoxylated alkyl amine polymer of claim 6, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the concentration of diallyl disulfide taught by Kubota et al., Erez et al. makes clear that adding the claimed alkoxylated fatty alkylamine polymer to known bud breaking agents results in synergistic effect, such that amounts of bud breaking agent which is not effective can become effective in combination with the alkoxylated fatty alkylamine polymer.  Thus, as the concentration of the diallyl disulfide bud breaking compound of Kubota et. is a result effective variable, the claimed amount would have been obvious over routine optimization of the concentration when added with the alkoxylated fatty alkylamine polymer, wherein a reduced concentration would be expected to be required to obtain the desired bud breaking properties.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments 
	The declaration of Dr. Etti Or received 02/04/2021 is hereby acknowledged. The declaration demonstrates that the combination of polyethoxylated cocamine (“armorep”) in combination with DADS demonstrate synergistic budbreaking properties.
Applicant traverses the current 103 rejection on account of the new amendments submitted herewith, which now require alkyl sulfide in combination with an alkyl amine polymer in synergistic amounts that are at least 0.1% individually.  Additionally, Applicant points to the data in the specification and in the recent declaration to support the assertion that the combination provides synergistic budbreaking ability.  Applicants note that the sulfur compound in combination with another surfactant did not provide synergistic results and that the claimed combination was superior to the art taught combination of an alkyl amine polymer and a nitrate bearing molecule.  
	To effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).  In the instant scenario, the claims are not commensurate in scope with the data showing synergistic result.  The test compositions have specific concentrations for both the diallyl disulfide and the alkoxylated fatty alkylamine polymer, which appear to be important.  For example, Figures 10 and 12 demonstrate that even 5% DEDS and DMTS when combined with 2% ARMOBREAK provide inferior results compared to ARMORBREAK by itself. Furthermore, this is especially important as the specification indicates that the concentration at which these agents were tested individually provided no additional bud break when compared to bud break that naturally occurs, whereas the amount of diallyl disulfide tested by Kubota et al. does teach application at a concentration that does provide bud break above that which happens naturally.  Additionally, only two species of alkyl amine alkoxylates were tested, which is believed to be insufficient for the entire genus of alkyl amine alkoxylates, regardless of degree of alkoxylation and length of fatty chain which are believed to play a significant part in aiding penetration of the budbreaking compound.  Thus, the synergistic results are not sufficient to rebut the prima facie case because the claims are not commensurate in scope with the tested compositions.  Nonetheless, the Applicants are encouraged to take advantage of the AFCP 2.0 program in order to work out the details on getting these claims to allowance.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699